DETAILED ACTION
This Notice of Allowance is in response to the After Final Consideration Pilot 2.0 Amendment filed on August 22, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-8 and 10-18 and 20-22 are allowable over the references of record for at least the following reasons:
	Claim 1:  a containment structure radially overlying and circumferentially surrounding at least a portion of the at least one turbine member and having: an outer band surface; a first edge wall extending from the outer band surface; a second edge wall extending from the outer band surface and being spaced axially aft of the first edge wall, with respect to the rotational axis and a plurality of walls defining a cell structure forming a plurality of cells, with each cell of the plurality of cells having a channel defined by a hollow interior; wherein the outer band surface, the first edge wall and the second edge wall define an interior space formed therein, with the plurality of cells being provided within the interior space.
	Claim 15: a containment structure radially overlying and circumferentially surrounding at least a portion of a turbine and having: an outer band surface; a first edge wall extending from the outer band surface; a second edge wall extending from the outer band surface and being spaced axially aft of the first edge wall, with respect to the rotational axis and a plurality of walls defining a cell structure forming a plurality of cells, with each cell of the plurality of cells having a channel defined by a hollow interior; wherein the outer band surface, the first edge wall and the second edge wall define an interior space formed therein, with the plurality of cells being provided within the interior space.
	The closest prior art is the Lussier reference.  The Lussier reference teaches features of the amended independent claims but at least fails to teach a second edge wall extending from the outer band surface and being spaced axially of the first edge wall.  Furthermore, no references were located that individually or in combination with the Lussier reference and the Gentile reference teach all of the features of the amended independent claims.  Accordingly, the claims contain allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747